Deen, Presiding Judge.
This court granted United States Fidelity & Guaranty Company (USF&G) a discretionary appeal from the Tift County Superior Court’s order of August 14, 1985, affirming the State Board of Workers’ Compensation’s award of benefits to appellee Gary Branch. In July 1980 Branch, a minor, lost two fingers of his right hand and damaged a third finger of the same hand in an accident which occurred while he was engaged in his duties as part-time employee in his father’s farm drainage business. It is undisputed that the business was subject to the Workers’ Compensation Act and was properly covered by appellant as insurance carrier; it is also undisputed that appellant assessed and accepted premiums computed on the basis of a figure which included not only the hourly wages of certain employees (including, inter alios, Gary and his brother), but also their year-end bonuses, all of which sums were reported on the employees’ and the company’s federal and state income tax returns.
Appellant, although acknowledging that the bonuses were included in premium calculations, contended at a hearing before an administrative law judge (ALJ) that appellee’s bonuses were not to be included in the computation of weekly disability benefits. The ALJ agreed with appellant and awarded weekly benefits in the amount calculated by appellant. On appeal to the full State Board of Workers’ Compensation, the following findings were made: “(b) Board Rule 260 B [sic] mandates that bonus payments be included in a calculation of average weekly wage for purposes of payment under OCGA §§ 34-9-261, 262 and 263. (c) Insurer, admittedly, collected premium payments from the $2,400.00 bonus which was paid to claimant. They [sic] cannot now assert that such payment was in the form of a gratuity. Employers oftentimes make salary decisions based on tax considerations. This is irrelevant in a determination of average weekly wage under OCGA § 34-9-260. ”1 The Board ordered that the benefits be *854recomputed on the basis of the higher figure. USF&G then appealed to the superior court, citing four of the five statutory grounds for reversal of a determination by the State Board, omitting only the ground of fraud. OCGA § 34-9-105 (c). The superior court affirmed the Board’s award, applying the “any evidence” standard of appellate review. On appeal to this court, USF&G enumerates as error (1) the court’s approving the inclusion of the bonus in the wage base and (2) the court’s ruling that appellant, after having based its premiums on a figure that included the bonuses, was estopped to deny that appellee’s bonus was a part of his compensation. Held:
1. In reviewing an award of the State Board of Workers’ Compensation, the superior court sits as an appellate body and must apply the appellate standard of review; i.e., whether there is of record any competent evidence to support the award. The trial court’s order recites that it had reviewed the record and applied the appropriate standard and affirmed on the basis that there was competent evidence in the record.
2. Appellant cites two Georgia cases in support of its contention that the average weekly wage is determined by multiplying the hourly rate by the number of hours worked. See OCGA § 34-9-260; Black v. American &c. Ins. Co., 123 Ga. App. 133 (179 SE2d 679) (1971); New Amsterdam Cas. Co. v. Brown, 81 Ga. App. 790 (60 SE2d 245) (1950). Our scrutiny of the cited cases reveals that they are inapposite to the point at issue sub judice, in that neither involves a bonus or other compensation of the type contemplated in Rule 260 and OCGA § 34-9-260, on which the Board relies in amending the award of the ALJ.
Rule 260 reads in pertinent part as follows: “(a) Computation of wages shall include, in addition to salary or hourly pay, the reasonable monetary value of food, housing, and other benefits furnished by the employer without charge to the employee, and tips.” (Emphasis supplied.) See, e.g., Employers Commercial Union Ins. Co. v. Bryant, 130 Ga. App. 596 (203 SE2d 896) (1974). While there appears to be no Georgia case law directly on point, it would be difficult for appellant to argue that the phrase “other benefits” must necessarily exclude bonuses; it does not directly address the statutory language and offers no authority in support of its contention that the bonus should be excluded. Rather, it argues that if a payment is made for tax reasons, as admittedly was done here, it should ipso facto not be considered as wages for workers’ compensation purposes. In addition to the patent legal defect in such a position, its absurdity becomes apparent when one contemplates that under such a rationale carried to its logical extreme, it could conceivably become necessary for an employer to make a separate, ad hoc determination for each employee as to whether a particular benefit was being conferred with an eye to the IRS or simply because it was an appropriate part of a compensation *855“package.” “[T]he right of . . . statutory compensation is a part of the compensation of the employee for services rendered.” Continental Cas. Co. v. Haynie, 51 Ga. App. 650, 651 (181 SE 126), aff’d 182 Ga. 608 (186 SE 683) (1936). Moreover, the Board has authority to correct a mistake in an award which appears in the record, as when a claimant’s wage is incorrectly stated. Wills v. St. Paul Fire &c. Ins. Co., 143 Ga. App. 562, 566 (239 SE2d 219) (1977); Cotton States Ins. Co. v. Bates, 140 Ga. App. 428 (231 SE2d 445) (1976). The court below properly found that there was competent evidence to support the Board’s award.
3. Having determined, supra, that the award of the Board represented the proper computation, we need not address the issue of estoppel.

Judgment affirmed.


McMurray, P. J., Carley, Sognier, Pope, and Benham, JJ., concur. Banke, C. J., Birdsong, P. J., and Beasley, J., dissent.


 There was some disagreement regarding which subsection of OCGA § 34-9-260 should govern the wage computation. This was resolved, however.